                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

GARRY A. CLARK,                                           )
                                                          )
                                Plaintiff,                )
                                                          )
                           v.                             )         No. 1:18-cv-02805-TWP-TAB
                                                          )
R. ALEXANDER ACOSTA,                                      )
BUZZI UNICEM S.P.A.,                                      )
BUZZI UNICEM USA, INC.,                                   )
                                                          )
                                Defendants.               )




                     Entry Granting Motion to Proceed In Forma Pauperis
                                             I. In Forma Pauperis
        The plaintiff’s motion to proceed in forma pauperis, dkt. [6], is granted. The assessment

of an initial partial filing fee is waived.

                                                II. Screening

        The plaintiff has filed a complaint against the defendants alleging that the defendants

caused him to suffer an adverse employment action based on his age. Dkt. 1, pp. 2-3. However,

the complaint is otherwise indecipherable, and none of the allegations can be understood to support

a claim for a violation of the Age Discrimination in Employment Act. The plaintiff’s complaint,

which is full of irrelevant facts and allegations, violates Rule 8(a)(2) of the Federal Rules of Civil

Procedure. That rule requires that pleadings contain “a short and plain statement of the claim

showing that the pleader is entitled to relief. . . . .” Accordingly, the complaint is dismissed for

violating Rule 8(a)(2). See United States ex rel. Garst v. Lockheed–Martin Corp., 328 F.3d 374,

378 (7th Cir. 2003) (“Rule 8(a) requires parties to make their pleadings straightforward, so that
judges and adverse parties need not try to fish a gold coin from a bucket of mud.”); Jennings v.

Emry, 910 F.2d 1434, 1436 (7th Cir. 1990) (complaint “must be presented with sufficient clarity

to avoid requiring a district court or opposing party to forever sift through its pages” to determine

whether it states a valid claim).

        The dismissal of the complaint will not in this instance lead to the dismissal of the action

at present. Instead, the plaintiff shall have through November 1, 2018, in which to file an

amended complaint.

        In filing an amended complaint, the plaintiff shall conform to the following guidelines: (a)

the amended complaint shall comply with the requirement of Rule 8(a)(2) of the Federal Rules of

Civil Procedure that pleadings contain “a short and plain statement of the claim showing that the

pleader is entitled to relief. . . . ,” which is sufficient to provide the defendant with “fair notice” of

the claim and its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); (b) the amended

complaint must include a demand for the relief sought; and (c) the amended complaint must

identify what legal injury they claim to have suffered and what persons are responsible for each

such legal injury. The plaintiff must state his claims “in numbered paragraphs, each limited as far

as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). The plaintiff is further

notified that “[u]nrelated claims against different defendants belong in different suits.” George v.

Smith, 507 F.3d 605, 607 (7th Cir. 2007).

        Any amended complaint should have the proper case number, 1:18-cv-2805-TWP-TAB

and the words “Amended Complaint” on the first page. If an amended complaint is filed as directed

above, it will be screened. If no amended complaint is filed, this action will be dismissed for the

reasons set forth above.
       IT IS SO ORDERED.



Date: 10/2/2018



Distribution:

GARRY A. CLARK
2192 Wynbrooke Blvd
Indianapolis, IN 46234
